DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation “a second spool comprising a second length of the spoolable medium thereon, wherein the second length of the spoolable medium comprises a second end of the spoolable medium a second spool comprising a second spoolable medium;”.  It appears the second recitation of the second spool is erroneous.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-36, 39, 40, 42-47, 52 and 53 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cruts (US Patent No. 1,522,868).
In reference to claim 34, Cruts discloses a through-bore spool apparatus (Fig. 1) for use in deploying multiple spoolable media 8, 15 and 16 in a bore, the through-bore spool apparatus comprising:
a first spool 7 comprising a first spool axis and a first spoolable medium 8 wound around the first spool axis (Fig. 1); and
a second spool 17 comprising a second spool axis and a second spoolable medium 15 wound around the second spool axis (Fig. 1);
wherein the first and second spoolable media 8 and 15 are de-spoolable simultaneously (Fig. 1, lowering of the device 9 would inherently require spool 7 and spool 17 to de-spool simultaneously) from the respective first and second spools 7 and 15 during movement of the through-bore spool apparatus along a bore 5 (Fig. 1).
In reference to claim 35, Cruts discloses that the first and second spoolable media 8 and 15 are de-spoolable simultaneously from a common side of the through- bore spool apparatus (Fig. 1, the common side being the surface end of the apparatus).
(Claim 36 is addressed below at the end of this section)

the third spool 18 is arranged on one axial side of the second spool 17 (Fig. 1).
In reference to claim 40, Cruts discloses that the first and second spoolable media 8 and 15 form a media bundle which extends from the through-bore spool apparatus (Fig. 1, both media are run into the well together, thus constituting a bundle).
In reference to claim 42, Cruts discloses that the first spoolable media 8 comprises a strength member (page 1, line 72) and the second spoolable media 15 comprises an electrical conductor (page 1, line 100).
In reference to claim 43, Cruts discloses that the first and second spoolable media 8, 15 are defined by separate lengths of unconnected media (Fig. 1).
(Claims 44 and 45 are addressed below at the end of this section)
In reference to claim 46, Cruts discloses that both the first and second spools 7 and 17 comprise a bobbin upon which the associated spoolable media 8 and 15 is wound (Fig. 1).
In reference to claim 47, Cruts discloses that the first and second spools 7, 17 comprise respective bobbins (Fig. 1).

In reference to claim 52, Cruts discloses a method for deploying multiple spoolable media 8, 15 and 16 within a bore 5, comprising: 
locating a through-bore spool apparatus (Fig. 1) within the bore 5, wherein the through-bore spool apparatus comprises a first spool 7 comprising a first spoolable medium 8 and a second spool 17 spool comprising a second spoolable medium 15; and 
moving the through-bore spool apparatus (Fig. 1, a portion 9 of the apparatus is lowered through the well 5) through the bore 5 while simultaneously de-spooling the first and second spoolable 

In reference to claim 53, Cruts discloses a method for deploying a loop of a spoolable medium 15/16 within a bore 5, comprising: 
locating a through-bore spool apparatus (Fig. 1) within the bore 5, wherein the through-bore spool apparatus comprises: 
a first spool 15 comprising a first length of the spoolable medium 15 wound thereon, the first length of the spoolable medium 15 comprising a first end of the spoolable medium 15/16; and 
a second spool 18 comprising a second length of the spoolable medium 16 thereon, wherein the second length of the spoolable medium 16 comprises a second end of the spoolable medium 15/16; 
moving the through-bore spool apparatus (Fig. 1, a portion 9 of the apparatus is lowered through the well 5) through the bore 5 while simultaneously de-spooling the first and second ends of the spoolable medium 15/16 from the respective first and second spools 17 and 18 (lowering of the device 9 would inherently require spool 7 and spool 17 to de-spool simultaneously).

Separately in reference to claims 34, 36, 44 and 45, Cruts discloses through-bore spool apparatus (Fig. 1) for use in deploying multiple spoolable media 15 and 16 in a bore 5, the through-bore spool apparatus comprising:
a first spool 17 comprising a first spool axis and a first spoolable medium 15 wound around the first spool axis (Fig. 1); and
a second spool 18 comprising a second spool axis and a second spoolable medium 16 wound around the second spool axis (Fig. 1);

Further in reference to claim 36, Cruts discloses that the second spool 18 is arranged on one axial side of the first spool 17 (Fig. 1).
Further in reference to claim 44, Cruts discloses that the first and second spoolable media 15/16 are defined by a continuous spoolable medium (Fig. 1, the media form a continuous conductive loop with device 9), with a first length of the continuous spoolable medium 15 wound on the first spool 17, and a second length of the continuous spoolable medium 16 may be wound on the second spool 18.
Further in reference to claim 45, Cruts discloses that the first and second lengths of the continuous spoolable medium 15/16 are deployable simultaneously to form a loop of elongate medium in the bore 5 (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Cruts (US Patent No. 1,522,868) in view of Rock et al. (US Patent Application Publication No. 2007/0221386).
In reference to claim 49, Cruts fails to disclose a housing, wherein at least one of the first and second spools is mounted within the housing. 
.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Cruts (US Patent No. 1,522,868) in view of Hill (US Patent Application Publication No. 2003/0226667).
In reference to claim 50, Cruts fails to disclose that at least one of the first and second spoolable media is wound on a respective spool to form a plurality of wrap segments arranged axially along the respective spool axis, wherein adjacent wrap segments partially overlap in the axial direction.
Hill discloses that a spoolable media T wound on a spool (Fig. 4) comprises a first wrap layer wound on a respective spool (Fig. 4) to form a plurality of wrap segments (Fig. 4, layers 1-5) arranged axially along the respective spool axis (Fig. 4), wherein adjacent wrap segments partially overlap in the axial direction (Fig. 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to wrap multiple overlapping wrap segments around the spool so that more of the spoolable media can be disposed on the spool.

Allowable Subject Matter
Claims 37, 38, 41, 48 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Vigneaux (US Patent Application Publication No. 2014/0196893) and Dallas (US Patent Application Publication No. 2002/0104662) both disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/10/21